PER CURIAM.
This is an appeal from a final judgment of dissolution and an award of attorneys fees to the appellee. The appellant has raised numerous issues on appeal. The only error we find as to the dissolution is the provision directing an entity not a party to the proceedings, Alanwood Holding Co., to transfer its interest in a certain mortgage to the appellee. Feldman v. Feldman, 390 So.2d 1231 (Fla. 3d DCA 1980). We also believe it was error for the trial court to award attorneys fees without conducting a hearing thereon with due notice thereof provided to appellant. Feldman v. Feldman, supra.
Accordingly, the judgment is affirmed in part and reversed in part and this cause is remanded for further proceedings consistent herewith.
ANSTEAD, BERANEK* and GLICKSTEIN, JJ., concur.